Appeal by defendant from a judgment of Supreme Court, New York County, rendered May 25, 1972, convicting him, upon a jury trial, of robbery in the first degree, grand larceny in the third degree and possession of a dangerous weapon, and imposing sentence. By order dated December 3, 1974, this court, with two Justices dissenting, reversed the judgment, on the law, and directed a new trial (46 AD2d 123). On April 6, 1976, the Court of Appeals reversed the order of this court, with respect to the conviction for robbery in the first degree and for possession of a dangerous weapon, and remitted the case as to those crimes to the court for a determination of the facts in conformity with CPL 470.40 (subd 2, par [b]). The Court of Appeals dismissed the conviction on the count for grand larceny in the third degree as being an inclusory concurrent count of the robbery in the first degree count. (People v Johnson, 39 NY2d 364.) Judgment is unanimously affirmed. We have considered the points raised by counsel and find no basis for disturbing the conviction on the facts. Concur —Kupferman, J. P., Murphy, Lupiano and Nunez, JJ.